Title: Patrick Gibson to Thomas Jefferson, 3 August 1812
From: Gibson, Patrick
To: Jefferson, Thomas


          3d August 1812—
          How shall I find words to express to you my dear Sir the grief I feel in having to communicate the mournful and afflicting intelligence of the unhappy fate of my ever to be regretted and most valued friend Mr Geo. Jefferson Alas! he is now no more, the memory of his transcendant worth is all that is left to us—You who have long known and esteem’d his virtues, must bitterly deplore his death, most deeply do I sympathise with you on this melancholy occasion and sincerely join with you in all the sorrow which so unfortunate an event is calculated to excite in the breast of a friend—let us however console ourselves in the pleasing reflection that he was among the best of men—in purity of heart and correctness of conduct perhaps unexampled—that he is therefore merely removed from these scenes of trouble and unhappiness to another and a better world, enjoying the full reward of all his virtues—he departed this life at sea on board the Ship Diana on the 19th of last month on his passage from Lisbon to Baltimore—the melancholy particulars which preceeded his death are given to me by his fellow passengers Mr Fontaine Maury and Doctor M. C. Watkins Mr Maury mentions his frequent expressions of anxiety to return home, together with his apprehensions of thereby incurring, or rendering himself liable to censure this appears to have preyed upon his mind, as he repeatedly said he never would return to Richmond—The relation of Doctor Watkins I shall give in his own words—“In consequence of the prospect of War, and the ill state of his health, he left Lisbon on the 3d of June in company with Mr Maury, Mr Pinckney and myself for the purpose of making a temporary visit to his own Country, in hopes thereby of being able to reestablish his health—Previous to his departure, he had got into a low nervous way, which had so materially affected his general system, as with other exciting causes to produce slight symptoms of intellectual derangement—for the first 3 or 4 weeks of our passage, his health appeared to be greatly improved and these symptoms apparently in a great measure suspended—but about this time they returned with increased force, soon ended in complete mania, which after confining him to his bed 8 or 9 days terminated his existence—In this unfortunate situation, you may rest assured, every attention which friendship or humanity could dictate, was paid him, not only by myself but by the Capn and every passenger on board—but I am sorry to add that all our efforts either to abate the violence of his disease, or alleviate the unhappiness of his situation were in a great measure render’d abortive in consequence of his obstinately refusing to take either medicine or sustenance, nor were there any means we could devise capable of altering his determination—I have not time at present to inform you of any other particulars respecting him—but I calculate on being in Rd in the course of next week at which time I will give you any further information you may wish to be possessed of.”—With great respect I am Yours truly
          
            Patrick
            Gibson
        